Citation Nr: 0710131	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post 
laminectomy, claimed as a lower back condition.

2.  Entitlement to service connection for left leg 
radiculopathy, claimed as a leg condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
status post laminectomy with left leg radiculopathy, claimed 
as lower back, and left leg radiculopathy, claimed as a leg 
condition.

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2004, the 
veteran indicated that he wanted to have a hearing at the RO.  
He subsequently submitted an August 2004 hearing form, 
wherein he withdrew his hearing request.  Therefore, the 
Board finds that there is no hearing request pending at this 
time.  See 38 C.F.R. § 20.702(e) (2006).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between a back disability 
and service is not of record.

3.  Competent evidence of a nexus between a left leg 
disability and service is not of record.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2002 letter sent to the veteran.  In 
the June 2002 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The June 2002 letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
evidence in his possession that pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records and private treatment records from March 1979 
to January 2004.  

The Board notes the veteran was afforded a VA examination for 
both of his disabilities; however, the VA examiner did not 
provide an opinion as to whether the conditions are 
attributable to his military service.  The veteran's 
representative contends that since the VA examiner did not 
provide such opinion, the veteran should be reexamined.  In 
this case, the Board finds that VA is not under an obligation 
to provide a second examination, as such is not necessary to 
make a decision on the claims.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's back and leg 
disabilities may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his statements, suggestive 
of a causal connection between his disabilities and service.  
The RO informed the veteran that he would need medical 
evidence of a relationship between the veteran's current 
disabilities and service, and the veteran has not provided 
such evidence.

Additionally, the Board notes that the veteran stated in 
April 2002 that he wished to also file a claim for 
"[c]ompensation for Vietnam - Agent Orange."  In the June 
2002 letter, the RO asked the veteran to indicate what 
conditions he was claming under Agent Orange exposure.  As of 
this date, no response has been received from the veteran.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Decision   

Due to the similar medical history and evidence related to 
the claims of service connection for back and left leg 
disabilities, as well as the similar disposition of the 
issues, the Board will address them in a common discussion.  

During the August 2002 VA examination, the veteran explained 
that he sustained a low back injury while marching during his 
active military service.  He further added that his low back 
injury was aggravated when he was stationed in Vietnam.  The 
veteran asserts that his back and left leg conditions are 
related to his active service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

The law also provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a compensable 
degree within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Although the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has competent medical diagnoses of back and 
left leg disabilities.  The record reflects that the VA 
examiner diagnosed the veteran with degenerative arthritis of 
the lumbosacral spine, status post laminectomy with left leg 
radiculopathy in August 2002.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).

The question of whether the veteran's current diagnoses had 
their onset in or are otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that upon review of the service medical records, the 
veteran indicated during his November 1965 entrance 
examination, that he was unable to maintain employment due to 
a back injury that had prevented him from performing certain 
motions.  The veteran also indicated by checking "yes" and 
"no" as having or ever having cramps in his legs, and also 
indicated having bone, joint, or other deformity.  He 
reported to the physician that he had back and left knee 
trouble and had worn a brace or back support in the past.  
The physician noted that the veteran had had chiropractic 
care, and his knee was stable.  Clinical evaluations during 
the November 1965 entrance examination indicated the spine 
and lower extremities were normal.  In November 1966, the 
veteran was seen at sick call for complaints of back pain, 
and slight muscle spasm was noted.  Again, in January 1967, 
he was seen at sick call for complaints of low back pain.  No 
diagnosis was entered.  There are no complaints, treatments, 
or findings of a left leg condition, and the Board notes that 
the April 1968 report of medical evaluation indicated that 
clinical evaluation of the spine and lower extremities was 
normal.  The first post service evidence of low back pain and 
left leg complaints are noted in a July 1997 private medical 
report that referred to back pain beginning in 1989, many 
years after service.  Thus, there is a lack of evidence of 
continuity of symptomatology following the veteran's 
discharge from service.

Post service treatment records indicate that the veteran was 
involved in an automobile accident in September 1989.  A July 
1997 private treatment record states that the veteran's 
complaints after the accident were low back pain and 
occasional numbness of the left hand and fingers.  It was 
noted that in July 1992 the veteran began complaining that 
back pain radiated to his left leg.  Thereafter, the veteran 
had surgery in September 1992 consisting of lumbar 
laminectomies, discectomies, and foraminotomies, nerve root 
decompression, and medial facetectomies at the levels of L4-
5, L5-S1.  The private treatment records reveal that the 
veteran had continuing complaints of pain in his back and 
left leg since the surgery.  A November 1999 private 
treatment record states that the veteran denied any history 
of injuries or back pain prior to the September 1989 
automobile accident.

In August 2002, the veteran was afforded a VA examination.  
During the examination, the veteran stated to the examiner 
that he incurred a low back injury when marching during 
active duty.  He explained that he received conservative 
treatment during the initial injury, but the injury was 
aggravated the following year when he was stationed in 
Vietnam.  The veteran further added that the low back pain 
continued until he had a series of surgical procedures in 
1992.  In regards to his left leg condition, the veteran 
explained that prior to the surgery, he had sciatica toward 
the left leg with pain and numbness in the posterior aspect 
of the left leg.  The veteran informed the examiner that 
after the surgery, there was some relief, but the sciatica 
returned, and he now used a cane for ambulation.  After 
examination, the examiner diagnosed lumbosacral spine 
degenerative arthritis, status post laminectomy with left leg 
radiculopathy.  

In regards to the veteran's claim for service connection for 
left leg radiculopathy, there is no probative medical 
evidence suggesting a link between the veteran's period of 
service and his current diagnosis of left leg radiculopathy.  
The veteran's service medical records are absent for 
complaints, findings, or treatment for a left leg disability, 
and postservice medical records note that the veteran began 
to experience problems with his leg after the 1989 automobile 
accident.  The competent evidence of record shows that the 
veteran first sought treatment for his left leg disability 
approximately in 1992, many years after service.  Without 
evidence of an injury or event during service , the claim 
must be denied.  Similarly, the Board finds that even though 
there were complaints of back pain on two occasions during 
service, the complaints are overly remote to current lumbar 
laminectomy residuals to be dispositive of their being 
incurred in service.  In addition, as previously stated, the 
private treatment records state that the veteran's back 
problem began after the September 1989 motor vehicle 
accident, which indicates an intercurrent cause of his low 
back condition.  This is further supported by the fact that 
the veteran informed his private physician in November 1999, 
that prior to the onset of his symptoms in 1989, he had no 
low back pain.  The medical evidence shows that the veteran 
did not have a chronic back disability upon discharge from 
service, and he was not found to have a chronic back 
disability, to include arthritis within one year of discharge 
from service.  There is no medical evidence linking the 
currently diagnosed back disability to the veteran's service, 
and the private treatment records clearly associate his 
current residuals of lumbar laminectomy and left leg sciatica 
to intercurrent post service injury.  Thus, service 
connection for the claimed disability must be denied.  

Although the veteran is competent to allege that he had back 
and left leg problems in service, he is not competent to 
attribute the current disabilities to his service, as that 
would require a medical opinion.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for status post laminectomy and left 
leg radiculopathy, and there is no doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for status post 
laminectomy, claimed as a lower back condition, is denied.

Entitlement to service connection for left leg radiculopathy, 
claimed as a leg condition, is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


